Case 1:17-cv-00265-JJM-PAS Document 103 Filed 01/30/19 Page 1 of 2 PageID #: 4661



                                 UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF RHODE ISLAND


   DR. DAMIAN MEDICI,

                  Plaintiff,

   v.
                                                              C.A. NO. 17-cv-00265-M-PAS
   LIFESPAN CORPORATION,
   RHODE ISLAND HOSPITAL, and MICHAEL
   SUSIENKA,

                  Defendants.


      THE PLAINTIFF’S ASSENTED-TO MOTION TO ENLARGE TIME TO FILE
    MATERIALS IN RESPONSE TO DEFENDANTS’ SUPPLEMENTAL FILINGS AND
                  OPPOSITION TO MOTION FOR SANCTIONS

         Following the Court’s allowing their filing the materials under seal, the defendants filed,

  on January 29, the filed the following documents: Supplemental Memorandum in Further

  Support of Their Opposition for Summary Judgment (Doc. 100); Supplemental Statement of

  Undisputed Material Facts in Support of Their Motion for Summary Judgment (Doc. 101); and a

  Motion for Sanctions (Doc. 102). The Supplemental Statement of Facts includes 353 pages of

  exhibits.

         The plaintiff, with the defendants’ assent, moves to extend the time to file his Reply to

  the Supplemental Opposition, his Response to the Supplemental Statement of Facts, and his

  Opposition to the Motion for Sanctions, to February 15, such that there will be a uniform

  response date

         Counsel for the defendants assents to this motion.
Case 1:17-cv-00265-JJM-PAS Document 103 Filed 01/30/19 Page 2 of 2 PageID #: 4662



          WHEREFORE, the plaintiff respectfully moves to extend the deadline for him to file his

  responses to Documents 100 - 102 up to and including February 15, 2019.



                                                             Respectfully submitted,
                                                             The Plaintiff,

                                                             DAMIAN MEDICI,
                                                             By his attorney,

                                                             /s/ William T. Harrington
                                                             William T. Harrington (BBO# 564445)
                                                             738 Main Street
                                                             Hingham, MA 02043
                                                             (781) 385-7230
                                                             wharringtonlaw@gmail.com
  Dated: January 30, 2019


                                       CERTIFICATE OF SERVICE

           I hereby certify that this document(s) filed through the ECF system will be sent electronically to
  the registered participants as identified on the Notice of Electronic Filing and paper copies will be sent to
  those indicated as non-registered participants via first class mail, postage prepaid, on this date.


                                                             /s/ William T. Harrington




                                                        2
